Title: To Thomas Jefferson from John Harvie, 28 September 1802
From: Harvie, John
To: Jefferson, Thomas


          
            D Sir
            Belvedere Sptr 28th 1802
          
          My Old friend Mr William Mitchell one of the most Respectable Merchants in Richmond has Introduced to me this Morning his Nephew Francis Mitchell, for whom he is very desirous of Obtaining the Appointment of a Midshipman on Board the Navy, this is the Young mans Choice for his pursuit in life, I am told he is of Regular Conduct & of an Active Enterprizing Spirit
          I Write this under a Raw lingering fever which has prevented me this Fall from paying you my Annual Visit at Monticello, believe me to be Ever with the most Respectful Regard
          My Dr Sir yr Ob Servt
          
            Jn Harvie
          
        